DETAILED ACTION
This office action is in response to the amendment filed on March 8, 2021. Claims 1, 2, 4-8, 10 and 11 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see page 6, filed March 8, 2021, with respect to amended claims 1, 6 and 8 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-8, 10 and 11 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a chain wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that, said first sprocket and first chain are radially spaced from a first side of said handle, said second sprocket and second chain are radially spaced from a second side of said handle, said second side of said handle being opposite to said first side, together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Weston (1413306), Laird, Jr. (4138910) and Heintz (5494268). Weston discloses a chain wrench comprising: a handle (1) with a gripping end (i.e. lower end of 1, as seen in  Figure 1) and a wrench end (i.e. upper end of 1, as seen in  Figure 1); said wrench end comprising a first sprocket (2) connected to said wrench end via a first pin (4), said pin fixing said first sprocket about said wrench end (Figures 1 and 2), a first pivot arm (left 3) pivotally connected to said first sprocket (Figures 1 and 2), said first pivot arm ending in a chain connector (7), a first chain (6) comprising a standard high speed chain of a first length having a first end (i.e. upper end of 6 being connected to element 7) affixed to said chain connector (Figure 2) and a second end (lower end) extending away from said chain connector (Figure 2), said first chain configured to be wrapped about a body (5), such that said second end of said first chain is wrapped about said body and placed over said first sprocket (Figure 2) and whereby said first chain is tightened about said body, such that said first chain wraps a perimeter comprising at least 90% of a perimeter of said body (Page 1, Lines 15-42, Figures 1 and 2). Laird, Jr. teaches that it is old and well known in the art at the time the invention was made to provide a chain wrench having a first chain which wraps at least 90% of a perimeter of a body (workpiece, see abstract, Column 1, Lines 45-51, Column 2, Lines 60-66 and Column 3, Line 63-Column 4, Line 4). And, Heintz discloses a chain wrench and vise comprising; a first sprocket (left 60), a first chain (left 52), a second sprocket (right 60) and a second chain (right 52), but lacks, a handle with a gripping end and a wrench end, the chain connector, the first pivot arm, the second pivot arm and that said first sprocket and first chain are radially spaced from a first side of said handle, said second sprocket and second chain are radially spaced from a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723